                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION
______________________________________
                                         :
Shawn Cleary, Sonia Cleary and Maxine    :
Voight,                                  :
                                         : Civil Action No.: 1:19-cv-00613-WCG
                                         :
                     Plaintiffs,
                                         :
        v.                               :
                                         :                                                         (
General Revenue Corporation; and DOES 1- :
                                         :                                                         (
10, inclusive,
                                         :                                                         D
                                         :                                                         R
                     Defendants.                                                                   H
______________________________________

                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety without prejudice and without costs to any party.

 Shawn Cleary, Sonia Cleary and Maxine         General Revenue Corporation
 Voight

 ___/s/ Amy L. Cueller__________               __/s/ Jesse R. Dill ____________

 Amy L. Cueller, #15052-49                     Jesse R. Dill, Esq.
 LEMBERG LAW                                   Ogletree, Deakins, Nash, Smoak &
 43 Danbury Road, 3rd Floor                    Stewart, P.C.
 Wilton, CT 06897                              1243 North 10th Street, Suite 200
 (203) 653-2250                                Milwaukee, WI 53205
 Attorney for Plaintiffs                       (414) 239-6400
                                               Attorney for Defendant




_____________________________
SO ORDERED




         Case 1:19-cv-00613-WCG Filed 07/29/19 Page 1 of 2 Document 11
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, a true and correct copy of the foregoing Stipulation
of Dismissal was served electronically by the U.S. District Court Eastern District of Wisconsin
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By_/s/ Amy L. Cueller
                                                 Amy L. Cueller




         Case 1:19-cv-00613-WCG Filed 07/29/19 Page 2 of 2 Document 11
